Citation Nr: 1144747	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and spinal stenosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active air service from September 1975 to August 1981 and from April 1982 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for degenerative disc disease and spinal stenosis of the lumbar spine, and assigned a 10 percent evaluation, effective September 1, 2005.  During the pendency of this appeal, the Pittsburgh, Pennsylvania, RO assumed the role as the agency of original jurisdiction.


REMAND

In statements dated in November 2008, April 2009, and July 2011, the Veteran requested that VA reconsider his rating for degenerative disc disease with spinal stenosis of the lumbar spine as his disability has increasingly worsened.  The Veteran has also provided several lay statements documenting his increased difficulties at work due to his back disability.  The Board further notes that the Veteran's last VA examination was over four years ago.  In light of the Veteran's contentions of increased and additional symptomatology and the lapse of four years since the last examination, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected lumbar spine disability.  See     38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

The Veteran also submitted a document from a private physician, in German, relating to the Veteran's current lumbar spine disorder.  This document has not yet been translated and should be translated from German to English.

Accordingly, the matter is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  The RO of the AMC should ensure that an English translation of all pertinent documents in German, to include the April 2011 physician's note, is included in the record.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected degenerative disc disease with spinal stenosis of the lumbar spine, to include the frequency of any incapacitating episodes.  The claims folders or a copy of the pertinent information contained therein should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matter should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

